262 F.2d 590
Theresa LASLEY, as Administratrix of the Estate of John J.Lasley, deceased, Appellant,v.KINSMAN TRANSIT COMPANY, Appellee.
No. 13572.
United States Court of Appeals Sixth Circuit.
Jan. 12, 1959.

S. Eldridge Sampliner, Cleveland, Ohio, Harvey Goldstein, New York City, for appellant.
McCreary, Hinslea & Ray, Lucian Y. Ray, Cleveland, Ohio, for appellee.
Before MARTIN, Circuit Judge, and FREEMAN and KENT, District Judges.
PER CURIAM.


1
In this case the United States District Court directed a verdict in favor of the defendant-appellee at the conclusion of the plaintiff's proofs.


2
The Court is satisfied that there was no evidence to take to the jury the issue as to the cause of death of plaintiff's decedent.  The Trial Court was correct in directing a verdict in favor of the defendant-appellee.


3
Accordingly the judgment of the District Court in affirmed.